DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 2/22/2021, in reply to the Office Action mailed 10/21/2020, is acknowledged and has been entered.  Claims 2, 14, 40 have been amended.  Claim 55 is newly added.  Claims 2-6, 11-14, 17, 21, 24-26, 29, 32, 35, 36, 40 and 55 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 11-14, 17, 21, 24-26, 29, 32, 35, 36, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al. (WO 13/155620, whereby US 2013/0281913 is relied upon as equivalent) in view of Toon et al., (Cochrane Database of Systematic Reviews, 2013, 9, pages 1-28).
The instant claims are directed to a method for reducing scarring of an acute wound closed by a wound closing material, comprising: a) at least once weekly, performing an application step followed by an illumination step, wherein the application step comprises topically applying a biophotonic composition on the acute wound closed by a wound closing material, and wherein the illumination step comprises illuminating the applied biophotonic composition with actinic light for at least 5 minutes; b) allowing a rest period of less than about one week after the illumination step; and c) repeating a) and b) over a period of at least about 4 weeks.
Piergallini discloses a method for providing a biophotonic therapy to a wound, the method comprising: applying (e.g., by topical application) a biophotonic composition of the present disclosure to a site of a wound, and illuminating the 
 In one embodiment, a method for providing biophotonic therapy to a wound is taught, the method promotes wound healing. In certain embodiments of the method, the wound as described herein includes for example chronic or acute wounds, such as diabetic foot ulcers, pressure ulcers, venous ulcers or amputations. In some embodiments of the method for providing biophotonic therapy to a wound, the method promotes reduction of scar tissue formation (paragraph 0032).
In Example 5, a clinical trial was performed on 90 patients having moderate to severe facial acne.  Severe facial acne was defined as having “an IGA of 4 with more than 40 inflammatory lesions with the presence of more than 2 nodules and/or presence of severe erythema and inflammatory scarring type lesion”.  For each patient, one randomly selected side of the face was treated twice a week for 6 weeks with a biophotonic composition comprising Eosin Y and an oxygen releasing agent, and exposed to light from an LED source (peak wavelength 400-470 nm) for about 5 minutes.  At week 4 there was a 30% reduction in inflammatory lesions for the treated group compared to a 9% reduction for untreated… at week 12, the reduction was 59.2% for treated and 35.6% for untreated.
It is noted that paragraph 0073 defines wounds to include lesions.  "Wound" means an injury to any tissue, including for example, acute, subacute, delayed or difficult to heal wounds, and chronic wounds. Examples of wounds may include both open and closed wounds. Wounds include, for example, burns, incisions, excisions, surgical wounds, etc. (paragraph 0073).
With regard to claim 3-6 and 12, the treatment can be applied in or on the wound once, twice, three times, four times, five times or six times a week, daily, or at any other frequency (paragraph 0035).  
With regard to claim 11, the total treatment time can be one week, two weeks, three weeks, four weeks, five weeks, six weeks, seven weeks, eight weeks, nine weeks, ten weeks, eleven weeks, twelve weeks, or any other length of time deemed appropriate (paragraph 0035).
With regard to claim 17, the method promotes angiogenesis (Example 7, paragraph 0200), which is interpreted to be within the scope of improving vascularity.
With regard to claim 26, the total weight per weight of chromophore or combination of chromophores may be in the amount of about 0.001-40.05% per weight of the composition (paragraph 0024).
With regard to claims 29 and 32, the step of illuminating the biophotonic composition for a period of at least 30 seconds, 2 minutes, 3 minutes, 5 minutes, 7 minutes, 10 minutes, 15 minutes, 20 minutes, 25 minutes, or 30 minutes (paragraph 0191).  Actininc light is taught, paragraph 0070.
With regard to claim 35, the light set forth in Example 5 includes blue light.  
With regard to claim 36, the light at the subject’s skin is between 1-40, 20-60, 40-80, etc. mW/cm2 (paragraph 0186).
With regard to claims 14 and 38, wounds may include closed, acute, surgical wounds, wounds induced by trauma, etc. (paragraph 0070 and 0193).
removed from the site of a treatment following application of light (paragraph 0041-3).
The biophotonic compositions and methods of the present disclosure promote the wound healing by promoting the formation of substantially uniform epithelialization; promoting collagen synthesis; promoting controlled contraction; and/or by reducing the formation of scar tissue. In certain embodiments, the biophotonic compositions and methods of the present disclosure may promote wound healing by promoting the formation of substantially uniform epithelialization. In some embodiments, the biophotonic compositions and methods of the present disclosure promote collagen synthesis. In some other embodiments, the biophotonic compositions and methods of the present disclosure promote controlled contraction. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing the formation of scar tissue or by speeding up the wound closure process. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing inflammation. In certain embodiments, the biophotonic composition can be used following wound closure to optimize scar revision. In this case, the biophotonic composition may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician (paragraph 0206).
Accordingly, Piergallini teaches treatment of acute wound, including e.g. surgical wounds, and can be used following wound closure to optimize scar revision, but does not specifically recite that the wound is closed by a wound closing material.
Most surgical wounds are closed fully at the end of the procedure. This is called primary closure. The various techniques for wound closure include closure using sutures, staples, adhesive tapes and tissue glue.  Primary closure is essential to restore the skin barrier, which prevents infection of deeper tissues (page 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform a method of reducing scarring of an acute wound closed by a wound closing material, comprising application of a biophotonic composition followed by illumination when the teaching of Piergallini is taken in view of Toon.  One would have been motivated to do so, with a reasonable expectation of success, because Piergallini teaches that the biophotonic composition can be used following wound closure to optimize scar revision, and that wounds may include acute wounds, including surgical wounds for example.  One of ordinary skill in the art would have had a reasonable expectation of success in application of a biophotonic composition following wound closed with a wound closing material when applying to a surgical wound, because Toon teaches that most surgical wounds are closed fully at the end of the procedure, and that various closing techniques include sutures, staples, etc.  It would have been further obvious to perform the treatment regime established by Piergallini, including application of treatment in or on the wound once, twice, three times, four times, five times or six times a week, daily, or at any other frequency (paragraph 0035) or once weekly (paragraph 0206) in order to optimize the results of the treatment.  

(s) 2-6, 11-14, 17, 21, 24-26, 29, 32, 35, 36, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al. (WO 13/155620, whereby US 2013/0281913 is relied upon as equivalent), in view of Loupis et al. (WO 14/040177, whereby US 2015/0360047 is relied upon as equivalent), in further view of Toon et al., (Cochrane Database of Systematic Reviews, 2013, 9, pages 1-28).
Piergallini teaches providing biophotonic therapy to a wound is taught, the method promotes wound healing. In certain embodiments of the method, the wound as described herein includes for example chronic or acute wounds, such as diabetic foot ulcers, pressure ulcers, venous ulcers or amputations. In some embodiments of the method for providing biophotonic therapy to a wound, the method promotes reduction of scar tissue formation (paragraph 0032).
The biophotonic compositions and methods promote the wound healing by promoting the formation of substantially uniform epithelialization; promoting collagen synthesis; promoting controlled contraction; and/or by reducing the formation of scar tissue. In certain embodiments, the biophotonic compositions and methods of the present disclosure may promote wound healing by promoting the formation of substantially uniform epithelialization. In some embodiments, the biophotonic compositions and methods of the present disclosure promote collagen synthesis. In some other embodiments, the biophotonic compositions and methods of the present disclosure promote controlled contraction. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing the formation of scar tissue or by speeding up the wound closure process. In certain embodiments, the biophotonic compositions and methods of biophotonic composition can be used following wound closure to optimize scar revision (paragraph 0206).
The rejection over Piergallini in view of Toon is applied as above.  With regard to claim 17, Piergallini does not specifically recite that promotion of wound healing includes reducing surface area of the wound.
Loupis cosmetic compositions and methods for using the cosmetic compositions. In particular, the cosmetic compositions of the present disclosure include one or more chromophore(s) in association with a dermatologically acceptable carrier. The cosmetic biophotonic compositions and the methods are useful for skin rejuvenation and/or skin conditioning (abstract).
There was a statistical difference between the collagen levels induced by the Eosin Y and Fluorescein composition exposed to sunlight and blue light compared to the no light and sunlight alone controls. Collagen generation is indicative of a potential for tissue repair including stabilization of granulation tissue and decreasing of wound size. It is also linked to reduction of fine lines, a decrease in pore size, improvement of texture and improvement of tensile strength of intact skin. The emission spectra of the Eosin Y and Fluorescein composition of this example had a single peak emission with a wavelength that ranged from about 480-620 nm. Following illumination with sunlight, the power density of the peak was reduced indicating an at least partial photobleaching in 13 minutes, which was also observed by a change in colour of the composition. The rate of fluorescence emission/photobleaching was slower when illuminated by sunlight 
It would have been obvious to one of ordinary skill in the art at the time of the invention that performing the methods of promotion of wound healing, including reduction of scar tissue in a closed wound, as taught by Piergallini, would result in reducing the surface area of the wound when the teachings of Piergallini and Toon are  taken in view of Loupis.  Each of Piergallini and Loupis are directed to phototherapy using biophotonic compositions.  While Piergallini does not specifically recite reducing the surface area of a wound, the biophotonic compositions and methods are said to promote collagen synthesis.  It is known from Loupis that collagen generation is indicative of a potential for tissue repair including stabilization of granulation tissue and decreasing of wound size.  Accordingly, one of ordinary skill would have had a reasonable expectation of success that Piergallni’s methods of wound healing via topical application of a biophotonic composition to a wound and illumination thereof with actinic light, including via the claimed application period, rest period and repetition, would result in reduction of the size of the wound.

Response to arguments 
Applicant argues that Piergallini is silent on a method for reducing scarring of an acute wound closed by a wound closure material, as amended.  Applicant further argues that regarding the rejection of claims 4, 5, and 17, Applicant respectfully disagrees with the Examiner and submits that Piergallini is silent on a first occurrence and a second occurrence of the method being performed consecutively, and on the two in vitro model (i.e., tube formation of endothelial cells) as described in Example 7 of Piergallini, referenced by the Examiner, is not equivalent to improving vascularity of a wound in vivo.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Piergallini teaches that the biophotonic composition can be used following wound closure to optimize scar revision, and that wounds may include acute wounds, including surgical wounds for example.  One of ordinary skill in the art would have had a reasonable expectation of success in application of a biophotonic composition following wound closed with a wound closing material when applying to a surgical wound, because Toon teaches that most surgical wounds are closed fully at the end of the procedure, and that various closing techniques include sutures, staples, etc.  It would have been further obvious to perform the treatment regime established by Piergallini, including application of treatment in or on the wound once, twice, three times, four times, five times or six times a week, daily, or at any other frequency (paragraph 0035) in order to optimize the results of the treatment.  With regard to the argument that consecutive treatments being performed once weekly are not taught, it is respectfully submitted that Piergallini teaches that the biophotonic composition may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician (paragraph 0206).  With regard to the argument that promoting angiogenesis in an in vitro model (i.e., tube formation of endothelial cells) as described in Example 7 in vivo, it is respectfully submitted that a reference is not limited to what is taught by the examples, see MPEP 2123.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  In the instant case, it is considered that the in vitro study provides a reasonable expectation regarding results that would have been applicable to in vivo study, as the human skin model was developed to assess the angiogenic potential of the biophotonic composition, such as for extension to in vivo study.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618